Citation Nr: 1316451	
Decision Date: 05/20/13    Archive Date: 05/29/13

DOCKET NO.  08-25 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to an initial compensable rating for left ear hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from March 1982 to June 2007.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  In December 2011, the Board remanded the claim to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further development.

In September 2008, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of that hearing is of record.

In reviewing the Veteran's appeal for a compensable rating, the Board has not overlooked the holding of the States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims he is unable to work due to a service connected disability).  However, the Board notes that while the Veteran has stated that his left ear hearing loss affects his job performance, he has not specifically indicated that he is unemployed or unemployable as result of his service-connected left ear hearing loss.  Additionally, the evidence does not suggest that the Veteran is unemployable because of his service-connected left ear hearing loss.  As such, the Board finds that Rice is not applicable to the current appeal.  There must be cogent evidence of unemployability in the record.  See Rice, 22 Vet. App. 447, citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  Accordingly, the Board finds that issue of entitlement to TDIU has not been raised.


FINDING OF FACT

The Veteran's hearing loss in his right ear is not service connected, and audiometric testing has revealed no worse than Level I hearing in the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for left ear hearing loss have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

I.  Stegall Concerns

In December 2011, the Board remanded the appeal to the RO, via the Appeals Management Center, for further development.  The Board instructed the RO to obtain any outstanding records pertaining to treatment or evaluation of the Veteran's service-connected hearing loss during the period of appeal, and the Veteran was to be scheduled for an additional VA examination.  In December 2011, the Veteran and his accredited representative were sent letters from the AMC requesting clarification concerning any treatment the Veteran received from private examiners.  The Veteran did not indicate that treatment records were available beyond those that were already of record.  Additionally, the Veteran underwent the requested VA examination in December 2011.  As such, the Board finds that there has been substantial compliance with the requirements articulated in the Board's prior remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

II.  The Veterans Claims Assistance Act (VCAA)

With regard to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2012).

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2012).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2012).  

For initial rating claims, where service connection has been granted and the initial rating has been assigned, the claim of service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement (NOD) with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board also concludes that VA's duty to assist has been satisfied.  All of the Veteran's VA and private treatment records have been obtained to the extent possible and associated with the claims file.  The Veteran has at no time referenced any further outstanding records that he wanted VA to obtain.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2012).

The RO provided the Veteran with VA examinations with regard to his service-connected left ear hearing loss disability, most recently in December 2011.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  There is no objective evidence indicating that there has been a material change in the severity of this service-connected disability since he was last examined.  See 38 C.F.R. § 3.327(a) (2012).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  The report of this examination reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate audiological testing, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The examination was performed by an audiologist.  The information obtained during this examination is sufficient to rate the Veteran's disability under the appropriate diagnostic criteria.  The Board also observes that in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2011).  Here, the VA examiner included a discussion of the effects of the Veteran's hearing loss, and the record otherwise includes the Veteran's statements concerning its effects.  In light of the foregoing, the Board concludes that this examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

III.  Increased Initial Rating

      A.  General Law and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2012).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2012).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.

Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examination.  Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000; 2,000; 3,000; and 4,000 cycles per second.  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85.  

Exceptional patterns of hearing impairment are addressed in 38 C.F.R. § 4.86.  When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

	B.  Factual Background

On VA compensation and pension examination in March 2007, the Veteran reported that his hearing suddenly got worse in his left ear in 2003 following a left stapectomy surgery.  It was noted that the Veteran worked around aircraft engines while on active duty, and he currently had difficulty understanding conversations.  A history of two different stapedectomies on his left ear, in March 2003 and August 2003, was recorded.  It was further noted that the Veteran had a pressure equalizing tube placed in the left tympanic membrane.  


Pure tone thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
AVG
LEFT
35
30
45
50
40

Speech audiometry testing using a Maryland CNC word list revealed speech recognition ability of 96 percent in the left ear.  The examiner opined that the Veteran had a mixed moderate hearing loss in his left ear consistent with his history of ear surgeries.

In January 2008, the Veteran was seen for a hearing evaluation by a private audiologist.  The examiner indicated that the Veteran had a stapedectomy done in March 2003, a revision performed in August 2003, and in June 2005 surgery was done on the left ear for a cholesteatoma.  The Veteran reported that he wore a hearing aid routinely.  An uninterrupted audiogram was provided revealing the following pure tone thresholds: 


HERTZ

1000
2000
3000
4000
AVG
LEFT
40
35
40
60
44

Speech testing established a threshold of 40 decibels for the left ear.  Speech discrimination testing using a NU6 word list revealed speech recognition of 84 percent in the left ear.  The audiologist specified that speech understanding for the left ear was obtained by using masking the right ear and established good speech understanding.  The audiologist opined that the Veteran had a moderately severe to severe hearing loss on the left side, and a hearing aid was deemed necessary for good communication.

In February 2008, the Veteran commented that he required the use of a hearing aid in order to complete basic communication with other personnel.  He said that he was currently assigned as a state employee doing Human Resource work, and his work required constant communication with other employees.  He stated that without his hearing aid, he could not hear human voices.  With his hearing aid, he said he had a limited ability on his left side to understand voices in the higher ranges.  In March 2008, he added that he felt his hearing loss was a safety issue, as he could not sleep with his hearing aid and was unable to hear smoke detectors or the phone ring.  

A May 2008 letter from T.L.T. reflects that the Veteran had difficulty hearing other people unless they were standing beside each other.  J.H. remarked that the Veteran had to sit in a specific location during meetings to ensure that he could hear what was being discussed.  P.M. discussed her need to speak to the Veteran in a loud voice.  N.P. had witnessed on numerous occasions that the Veteran was not able to hear.  D.L.F. had no doubt that the Veteran suffered from significant hearing loss.  T.W.-C. found it evident that the Veteran struggled to hear properly.  C.K.E. confirmed a degradation of the Veteran's hearing.  A.O.'C. noticed on many occasions that the Veteran struggled to hear.  J.B. discussed how the Veteran was limited in his duties while on active duty due to his hearing problems.  J.W. testified that the Veteran's hearing had gotten progressively worse.  C.B. said that the Veteran had lost a lot of his hearing.  S.R. had witnessed that the Veteran had a hard time hearing.  J.J.L. recalled numerous occasions where he had to repeat things he said to the Veteran while speaking at a normal level.  R.W.M. commented that the Veteran had extremely limited hearing in his left ear and always wore a hearing aid.  J.D.N. said that there was no question that the Veteran's hearing was significantly impaired.

Also in May 2008, the Veteran's parents had seen numerous situations where the Veteran was unable to contribute to conversations because he could not hear what was being said.  The Veteran's brother-in-law observed that the Veteran suffered from noticeable hearing loss and had great difficulty hearing without the use of hearing aids.  The Veteran's spouse said that the Veteran wore a hearing aid every day that only partially corrected his hearing loss.

The Veteran commented in May 2008 that he relied on a digital hearing aid every day to be able to communicate with people.  He said that without his hearing aid, he was unable to function in life.  He said that his hearing loss had caused him problems at work, at play, and at home.  He stated that at night, with his right ear in the pillow, he could not hear the phone or the fire alarm.  He no longer enjoyed going out to dinner with other people because he felt left out of conversations.  

On his VA form 9 submitted in August 2008, the Veteran remarked that he had little to no hearing left on his left side.  He added that his left ear hearing loss had impaired his ability to effectively communicate with other people.  He said that he currently held a position as a human resource manager, and his job required the ability to speak, listen, and hear at 100 percent.  He was often required to testify in court about verbal conversations that led to the termination of state employees, and his hearing loss impeded his ability to do his job.  He remarked that he had retreated socially because he was unable to hear in a crowd.  He said that his family life was strained.  He said he would like a 10 percent disability rating for his loss.

At his September 2008 DRO hearing, the Veteran testified that he had problems hearing people when there was more than one person in the room or if there was background noise of any kind.  He said that his hearing aid would pick up and amplify background noise.  Without his hearing aid, he had mono hearing on his right side.  He said that his job required an ability to hear and understand communication.  He added that his employer had replaced his phone with a phone that had a hearing aid device on it.  The Veteran reiterated that he had undergone surgery while he was on active duty.  He felt that his hearing loss was debilitating, humiliating, and misunderstood by too many people.  He asked for a disability rating of 10 percent.

On VA compensation and pension examination in December 2011, pure tone thresholds, in decibels, were as follows:
 

HERTZ

1000
2000
3000
4000
AVG
LEFT
30
25
50
60
41

Speech audiometry revealed speech recognition ability of 94 percent in the left ear.  The examiner gave a diagnosis of mixed hearing loss, left ear.  It was noted that the Veteran did not engage in conversations or go out to dinner with friends because he had trouble hearing.  The Veteran remarked that has a Human Resource Manager, he could not hear well enough to give testimony as to what had been said.  It was further noted that the Veteran could not hear his wife on the left side without his hearing aid.

In December 2011, the Veteran reiterated that he had worked most of his time on active duty on a flight line and had hearing loss.  He added that he had three prior surgeries on his left ear, and his hearing had deteriorated.  He had to use hearing aids to perform his day-to-day activities.  His hearing loss negatively affected his ability to work as a Human Resource Manager.  He stated that he was unable to hear his wife speak to him if she was on his left side.  He could not hear emergency sirens if the sound was on his left side.  He said he could not hear well enough to carry on conversations with friends and family.  He remarked that he had been passed over for promotions due to his inability to effectively mediate employee issues and inability to testify to things he should have heard but did not.  He further added that every single retired non-commissioned officer he had served with was compensated at the 10 percent level for hearing loss.  He did not understand why his case was different from their cases.

      C.  Analysis
      
As a preliminary matter, the Board observes that the pure tone thresholds recorded on all of the audiological evaluations do not reflect exceptional hearing impairment as defined by regulation, as the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz (Hz)) is not 55 decibels or more, and the pure tone threshold is not 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  Thus, Table VIa is not for application.  38 C.F.R. § 4.86.  Consequently, the Board will evaluate the Veteran's hearing using Table VI.

Applying the method for evaluating hearing loss to the results of the Veteran's March 2007 audiological evaluation reveals Level I hearing in the left ear, based on application of the reported findings to Table VI.  The nonservice-connected right ear is assigned Level I for rating purposes.  See 38 C.F.R. § 4.85(f).  Application of these findings to Table VII corresponds to a noncompensable rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.

With respect to the January 2008 private audiological examination, the Board notes that the word list used for speech audiometry was NU6.  The Board finds that this report lacks probative value because the evaluation did not include speech recognition testing using the Maryland CNC test, which is a requirement for a hearing impairment examination for VA purposes.  See 38 C.F.R. § 4.85(a) (2012).  Furthermore, the average pure tone threshold measured during this examination of 44 decibels appears consistent with the VA audiological examinations conducted during the course of the appeal.  

Applying the method for evaluating hearing loss to the results of the Veteran's May 2012 audiological evaluation reveals Level I hearing in the left ear, based on application of the reported findings to Table VI.  The nonservice-connected right ear is assigned Level I for rating purposes.  See 38 C.F.R. § 4.85(f).  Application of these findings to Table VII corresponds to a noncompensable rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.

To the extent that the Veteran and other lay persons contend that his left ear hearing loss is more severe than currently evaluated, the Board observes that the Veteran and other lay persons of record, while competent to report symptoms such as difficulty hearing and having others talk louder, are not competent to report that his hearing acuity is sufficient to warrant a compensable evaluation under VA's tables for rating hearing loss disabilities.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

The evidence is clear that the Veteran had unsuccessful surgeries on his left ear and presently suffers from a left ear hearing loss disability that was incurred while he was on active duty.  The current grant of service connection represents an acknowledgement that the Veteran has a left ear hearing loss disability as a result of his service.  The Board has carefully considered the Veteran's assertions and other lay statements of record and in no way discounts the Veteran's asserted difficulties or his assertions that his left ear hearing loss should be rated higher.  However, it must be emphasized that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  As such, a compensable disability rating for left ear hearing loss is not warranted.

In addition, the Board has considered whether the Veteran is entitled to greater levels of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the left ear hearing loss disability is inadequate.  A comparison between the levels of severity and symptomatology of the considered disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The Board finds that the evidence does not demonstrate an exceptional or unusual clinical picture beyond that contemplated by the rating criteria. 

In short, there is nothing in the record to indicate that the service-connected disability on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.


ORDER

Entitlement to an initial compensable disability rating for left ear hearing loss disability is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


